Citation Nr: 1544087	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  09-14 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for allergic rhinitis.

2.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from October 2000 until October 2004.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 

FINDINGS OF FACT

1.  Throughout the rating period, allergic rhinitis has been manifested by subjective complaints of stuffiness and nosebleeds; objective findings include boggy nasal turbinates and nasal congestion.  Polyps have not been shown.

2.  Throughout the rating period, GERD has been manifested by subjective complaints of burning in the throat, reflux, occasional nausea; objective findings include constipation, dyspepsia, and dysphagia.  Considerable impairment of health has not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for allergic rhinitis have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.97, Diagnostic Code (DC) 6522 (2014).

2.  The criteria for an initial rating in excess of 10 percent for GERD have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, DC 7399-7346 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a Veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Allergic Rhinitis

Under DC 6522, the current 10 percent rating contemplates allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent rating, the highest schedular rating available, is warranted for allergic or vasomotor rhinitis with evidence of polyps.  Therefore, the threshold question is whether polys are shown. 

On VA examination in December 2004, the Veteran complained of chest tightness and wheezing twice a week.  A physical evaluation revealed boggy nasal turbinates, with more than 80 percent congestion on both sides, but there was no report of polyps.  As polyps were not shown, this evidence does not support a higher rating.  During a January 2007 VA examination of service-connected asthma, it was reported that she used "a syrup of Dextromethorphan/Guaifenesin and she also took Loratadine" in treating allergic rhinitis.  There was no mention of polyps. 

VA examination in January 2009 revealed complaints of stuffiness and epistaxis (nosebleeds), with symptoms occurring year-round, but worse during the summer.  In a thorough May 2013 VA examination, maxillary sinusitis was confirmed.  Rhinitis was not obstructing 50 percent or more of the nasal passages, nor was there permanent hypertrophy of the nasal turbinates, or evidence of nasal polyps.  Computerized tomography (CT) imaging confirmed the presence of polypoid mucosa, thickening within the right maxillary sinus with minimal thickening in the left.  There was no evidence of "air-fluid levels," and though the right ostiomeatal unit was blocked by soft tissue, the left was not.  As polys were not shown in either the 2009 or the 2013 examinations, this evidence does not support a higher rating. 

The Board has also considered the application of other diagnostic codes pertaining to the nose and throat, but finds that no other diagnostic codes are applicable.  Specifically, as there is no evidence of loss of part of the nose, incapacitating sinusitis, laryngitis, aphonia, stenosis of the larynx, injury to the pharynx, bacterial rhinitis, or granulomatous rhinitis, the rating criteria associated with these respective disorders are inapplicable.  See DCs 6504, 6514, 6515, 6516, 6518, 6519, 6520, 6521, 6523, 6524.

The Board has considered the Veteran's lay statements that a higher rating is warranted due to daily nosebleeds as a result of frequent sneezing spells, and because "drainage from [her] sinuses causes [her] to have frequent throat problems."  She reports that that "sneezing spells" while driving places her and her children's lives in danger, and that she must "excuse [herself] from many functions either because [she] can't breathe or because [she is] embarrassed because [she needs] to dig in [her] nose constantly to scratch or clean or even wipe the dry drainage from around [her] nose."

Though competent to report the frequency and severity of symptoms such as nosebleeds to the extent that they are capable of lay observation, Layno v. Brown, 6 Vet. App. 465 (1994), the Veteran's unsupported contention that these symptoms are related to her service-connected allergic rhinitis are of limited probative value.  The Board also recognizes that there is some history of treatment for strep throat; however, she does not have the medical expertise to relate this to allergic rhinitis.  

Such competent evidence concerning the nature and extent of the Veteran's allergic rhinitis has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.

GERD

GERD is not listed in the Rating Schedule, and the RO assigned DC 7399 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2014).  Therefore, GERD is rated analogously to hiatal hernia under DC 7346.  Under DC 7346, the current 10 percent rating is assigned for two or more of the symptoms for the 30 percent rating of less severity; a 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  Symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health equate to the highest rating of 60 percent. 

Although "material weight loss" is not defined by regulation, for the purposes of evaluating conditions under 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112 (2014).

After reviewing the entire claims file, the Board finds that the Veteran's GERD has been not more than 10 percent disabling at any time during the period on appeal.  Specifically, GERD has been productive of persistently recurrently epigastric distress, dysphagia, reflux, and regurgitation but without considerable impairment of health.

In a December 2004 VA examination, the Veteran reported that GERD symptoms included burning in the throat and reflux.  These symptoms were persistent, happening three to four times a week, and she treated those using over-the-counter Tums.  She denied difficulty swallowing solids or liquids, and there had been no significant weight loss.  Her weight at that time was 171 pounds, and she reported that she had gained 20 pounds in the prior 12 months.  In February 2006, she had a good appetite, no dysphagia, no stomach ache, no heartburn, no hematochezia, and no melena.  In January 2007, she again reportedly had none of the foregoing, and no weight loss.  

A September 2007 treatment note records that the Veteran had recently lost 35 pounds "without dieting."  While she had a good appetite, she denied dysphagia, stomach ache, hematochezia, and melena, but did complain of heartburn.  In July 2008, she was seen with difficulty passing stool despite using over the counter enemas and laxatives.  In addition, there was mucus in her stool, and both nausea and indigestion occurred only occasionally.  In July 2008, she complained of "terrible heartburn" and pain radiating to her shoulder and both arms.   

During her VA examination in January 2009, the Veteran complained of a history of GERD with frequent chest symptoms "which is likely indigestion."  She had occasional heavy feelings in the chest, and occasional nausea and "symptoms in her throat."  She denied dysphagia, melena, and abdominal pains, but did report being constipated frequently and taking "a lot of laxatives."  

A February 2009 treatment report shows a two year history of chronic constipation, and she was put on stool softeners.  By July 2009, she was again having dyspepsia, which was "suspected related to iron therapy," and it was suggested that her history of constipation may also be related to iron therapy.  In February 2010, her "suspect multiple complaint[s]" were - again - thought to be "tied in with worsening anemia."

In April 2011 the Veteran - who was by then taking ferrous sulfate to address iron deficiency anemia - was reporting abdominal pain, urinary hesitancy, and constipation.  She also had occasionally nauseated but no vomiting or diarrhea.  In a separate treatment note that same month, her seven to eight year history of dyspepsia was noted, as was the fact that neither over the counter Prilosec or Tums were helpful in treating the issue.  She was having occasional difficulty swallowing solid foods, though her weight was largely unchanged.

In May 2011, symptoms included chest tightness, fullness, a knot in the throat, and an acid taste in the mouth.  These symptoms occurred daily and had no relation to food.  Additional symptoms included occasional dysphagia, occasional odynophagia, bloating, and constipation, but not nausea, melena, fever, chills, or dizziness.  Later that month, it was noted that dyspepsia and GERD were not being responsive to Prilosec.  

An endoscopy was planned to rule out peptic ulcer disease, and it was suggested that lactulose may have been causing the onset of diarrhea.  Endoscope in August 2011 showed esophagitis without bleeding.  A biopsy was taken of the distal esophagus and a "large amount of free reflux" coming from the gastroesophageal junction was seen.  The diagnostic impression was of "Grade A reflux esophagitis," but an otherwise normal stomach and normal second part of the duodenum.

In a May 2013 VA examination, the Veteran indicated that GERD had been treated conservatively, and that her "stomach is always sour, [she is] belching up puke and have phlegm or something in the back of [her] throat."  Following a physical examination and review of her treatment records, the examiner concluded that the Veteran's persistently recurrently epigastric distress, dysphagia, reflux, and regurgitation were all related to her service-connected GERD.  Though the examiner did not indicate the frequency of these symptoms, the record otherwise confirms that they have been essentially constant throughout the period on appeal.  Regarding her history of anemia, the examiner confirmed that anemia was less likely than not related to GERD, based in particular on review of the August 2011 imaging study.

As noted above, a 30 percent rating is warranted for (i) persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation (ii) accompanied by substernal or arm or shoulder pain and (iii) productive of considerable impairment of health.  While the evidence shows symptoms of recurrent epigastric distress with dysphagia, pyrosis and regurgitation, and the Veteran has reported substernal or arm or shoulder pain, the evidence does not show that her symptoms have been of such severity as to result in "considerable impairment of health."  While there was a brief period in 2007 when she lost 35 pounds, her weight has otherwise remained stable.  Further, while anemia has been shown, a medical opinion found that it was unrelated to GERD.  There are no other symptoms suggestive of considerable impairment of health.  Therefore, a higher rating is not warranted.

The Board has considered whether any alternate diagnostic codes would allow for a higher rating; however, DCs 7203, 7204, and 7205 do not apply, as there is no evidence of stricture, spasm or diverticulum of the esophagus.  Further, DC 7301 does not apply, as there is no evidence of adhesions of the peritoneum.  There is no evidence of ulcers, so DCs 7304 through 7306 do not apply.  In addition, DCs 7307 and 7308 do not apply, as there is no evidence of hypertrophic gastritis or postgastrectomy syndromes.  Next, DCs 7309 and 7310 do not apply, as there is no evidence of any stomach disorders.  Finally, DCs 7321 through 7344 do not apply as there is also no evidence of those conditions.

The Board has also considered the Veteran's statements that her disability is worse.  As above, she is competent to report symptoms but not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The Board has weighed her statements and finds that the medical findings are more probative in addressing the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  In sum, after a careful review of the evidence of record, the benefit of the doubt rule is not applicable and the appeal is denied.

With respect to both claims, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as stuffiness, congestion, and the absence of polyps (rhinitis) and reflux, dyspepsia, dysphagia, weight loss, and anemia (GERD) are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as percent of obstruction and polyps (rhinitis) and epigastric distress, dysphagia, reflux, regurgitation, and over-all impairment of health.  

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  Her contentions have been limited to those discussed above, i.e., that her allergic rhinitis and GERD are more severe than is reflected by the assigned ratings.  

In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities (asthma, temporomandibular joint syndrome, lumbar and cervical spine disabilities, tinnitus, allergic rhinitis, GERD, radiculopathy, uterine fibroids, degenerative changes of the right first toe, and bilateral sensory neuropathy of the hands), and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

To the extent that the Veteran has suggested that she is rendered unemployable by virtue of her service-connected disabilities, she has already been granted a total disability rating based on individual unemployability in a decision of May 2009, and she has not appealed from the effective date established for such award.  Thus, the issue of unemployability is not before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Both of the Veteran's claims arise from her disagreement with the initial evaluation following grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's private and VA treatment records, and over the course of the period on appeal she has been afforded numerous VA examinations, including in December 2004, January 2007, January 2009, and May 2013.  The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Last, in July 2012 the Board remanded the immediate issues for additional development, including retrieval of current VA treatment records and completion of VA examinations in order to assess the Veteran's current level of symptomatology resulting from the service-connected disabilities on appeal.  Since that time, the sought treatment records have been associated with the claims file and in May 2013 the ordered VA examinations were completed.  

Therefore, the Board finds that the RO substantially complied with the Board's remand directives, and the Board has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

An initial rating in excess of 10 percent for allergic rhinitis is denied.	

An initial rating in excess of 10 percent for GERD is denied.	



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


